Motion by defendant to withdraw proposed record on appeal denied 18 January 2001 without prejudice to defendant’s right to refile his motion based upon the outcome of defendant’s review of the existing proposed record, or to file an amended record or a substituted proposed record. Without objection by the State, defendant is granted an extension of time to and including 15 February 2001 to investigate the circumstances of the preparation of the transcript of the trial and to file any such motion or record. The State shall respond to any such motion or filing by defendant on or before 22 March 2001.